Title: To Benjamin Franklin from Catharine Greene, 13 January 1776
From: Greene, Catharine
To: Franklin, Benjamin


My Dear Friend
Warwick Jany the 13th [1776]
I Some times feel quite Bashfull Scribling a way to you So much but when troublesom a hint will do. But now I think of it it will Relax you for a moment from hard Study. How do you do Methinks Rather low Spirited. I have every letter Sayd or inquerd after Ray but Never of you of My Dear good Friend your Sister. Is She not extreem low Spirited for her? Dear Lady what Continued Sceenes of Misfortunes She has waded throw enough to have buried Seeverial Such as your friend. Mr. Greene is most all the while gone but Comes home with a Smile and I Smile again. Is not that as you used to tell me? I impute Great Part of the happiness of my life to the Pleasing lessons you gave me in that Journey. For those and all favors allow me to Subscribe my Self your most obligd friend
Caty Greene
 
Addressed: To / Doctr Franklin / Philadelphia
